Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 7, 2008 COGENCO INTERNATIONAL INC. (Name of small business issuer as specified in its charter) Colorado 2-87052-D 84-0194754 State of Commission File IRS Employer Incorporation Number Identification No. 6400 South Fiddlers Green Circle, Suite 1840 Greenwood Village, CO Address of principal executive offices 303-758-1357 Telephone number, including Area code Not applicable Former name or former address if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Indicate by checkmark whether registrant is a shell company as defined in Rule 12b-2 of the Exchange Act: Yes XX No Item 1.01  Entry Into a Material Definitive Agreement On March 7, 2008, Cogenco International Inc. (the Company or Cogenco) entered into two separate stock purchase agreements with: (i) Genesis Biotechnology Fund Limited (Genesis Biotech); and (ii) Genesis Capital Management Limited (Genesis Management). Collectively Genesis Biotech and Genesis Management are referred to as Genesis. Genesis Biotech is a sub-fund of Genesis Investment Funds Limited, licensed under the laws of St. Vincent and the Grenadines. Genesis Management is the fund manager for Genesis Investment Funds Limited and its sub-funds, and is controlled by Herald A.M.A. Janssen and Peter H. Jacobs. Until January 1, 2007, Mr. Janssen also controlled MJM Asset Management Company Establishment (MJM), a Liechtenstein-based company he founded in 1997 which had prior relationships with the Company as described in the Companys previous reports. Mr. Janssen no longer has any direct or indirect interest in MJM. During the period of Mr. Janssens ownership, Cogenco paid MJM Asset Management a finders fee of 7½% of the $3,900,000 in funds raised by MJM Asset Management for Cogenco and paid one-third of the fee received to David W.
